DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 4/19/2022 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 1, line 5, “a plurality of a power supplies” should be changed to --- a plurality of power supplies ---.   
          Regarding claim 2, line 1, “plurality of power supplies” should be changed to --- the plurality of power supplies ---.   
          Regarding claim 6, the claim 6 is further limitation of claim 5, thus the claim should be depended directly from claim 5.    

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.         Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Regarding claim 5, it is unclear to the reader that “the output terminal”  line 1 is intended to be the same or difference with “the output terminals” in line 2 of claim 1. The phrase “a first group of power that supplies a second output terminal” is vague and indefinite. It is unclear that why both first and second of power supplies connected to the same second output terminal. What is the positivity claimed for the term “a first output terminal”?.          In order to overcome 112(b), the examiner kindly suggests the applicant to amend claim 5 as follow:         “The test system according to claim 1, wherein the output terminals further comprising a first output terminal and a second output terminal, the plurality of power supplies further included a first group of power supplies and a second group of power supplies, and the current supply device further comprises:           the first group of power supplies connected to the first output terminal; and the second group of power supplies connected in parallel between the multiplexed digital bus and the second output terminal, wherein each of the second group of power supplies is controllable via the multiplexed digital bus such that a combined output current is applied to the second output terminal”.

                                                                Examiner Notes
6.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
7.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.      Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chheda et al. (US. Pub. 2005/0008146; hereinafter “Chheda”).         Regarding claim 1, Chheda discloses, in Fig. 1, a test system comprising:          a programmable switching array (an array of switches 106AO-106AN and 106BO-106BN) including input terminals, output terminals (see annotated Fig. 1), and an array of programmable switches (switches 106AO-106AN and 106BO-106BN) configured for selectively connecting any one of the input terminals to any one of output terminals (“power switches 106 selectively connect the multiple power supplies 104 to the bus bars 102”; see at least in [0013]); and 
           a current supply device comprising a multiplexed digital bus (a multiplexer bus 114) and a plurality of a power supplies (power supplies 104-0 to 104N+3) power supplies connected in parallel between the multiplexed digital bus and the input terminals of the programmable switching array (see Fig. 1).


    PNG
    media_image1.png
    632
    693
    media_image1.png
    Greyscale

           Regarding claim 6, Chheda discloses the test system according to claim 1, wherein the first and second groups of power supplies (104-0 to 104-3 and 104n to 104n+1) are included in a set of available power supplies connected to the multiplexed digital bus (114), and wherein designation of the first group of power supplies among the set of available power supplies is controlled via the multiplexed digital bus, and designation of the first group of power supplies among the set of available power supplies is controlled via the multiplexed digital bus (see [0012-0020]).
           Regarding claim 7, Chheda discloses the test system according to claim 6, wherein adding and removing power supplies from among the available set of power supplies to the first and second groups is controlled via the multiplexed digital bus (see [0012-0020]).
         Regarding claim 9, Chheda discloses the test system according to claim 1, wherein the output terminal is an output of a programmable switching array (see Fig. 1).

Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.     Claims 1-2, 5, 8 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US Pub. 2017/0358986; hereinafter “Jiang”) in view of Yawata et al. (US Pub. 2015/0293151; hereinafter “Yawata”).
         Regarding claim 1, Jiang discloses, in Fig. 1, a test system comprising: 
         a programmable switching array including input terminals (input terminals Vin), output terminals (output terminals 112a-112n), and an array of programmable switches (switches 108a-108n) configured for selectively connecting any one of the input terminals to any one of output terminals (each power module 102-102n includes a digital controller 106a-106n that implements program code (e.g. firmware), selectively turn-on/off pair of power switches 108a and 110a to 108n and 110n  to supply power or disconnect power to the load 124; see paragraphs [0020-0021]); and         a current supply device comprising a digital bus (a communication bus 104) and a plurality of a power supplies (102a-102n) connected in parallel between the digital bus and the input terminals of the programmable switching array (see Fig. 1).
          Jiang discloses a communication bus for communicating between power modules 102a-102n,  Jiang does not explicitly specifying that the communication bus 104 having a function of multiplexing.            Yawata discloses, in Figs. 1-5, a measurement apparatus (100) comprising a multiplexed bus (110) implemented with time-division multiplexing (see paragraphs [0029-31, and 39]) for communicating between instrumentation modules (122, 124, 126, and 128).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the power supply system of Jiang by having the communication bus implemented with time-division multiplexing as taught by Yawata for purpose of using fewer bus  lines which saves space and cost, also providing greater flexibility and efficiency, by dynamically allocating more time periods to the signals that need more of the bandwidth, while reducing the time periods to those signals that do not need it.
      Regarding claim 2, Jiang and Yawata disclose the test system of claim 1, Xie further teaches wherein plurality of power supplies (PSU1-PSU3) are source measurement units (50).
      Regarding claim 5, Jiang and Yawata disclose the test system according to claim 1, wherein the output terminal is a first output terminal (116a of Jiang) and the group of power supplies is a first group of power supplies, and the current supply device further comprises: a second output terminal (a shared note 116n of Jiang); and a second group of power supplies (102n-1-102n of Jiang) connected in parallel between the multiplexed digital bus (the bus 104 of Jiang implemented in view of Yawata) and the second output terminal (116n of Jiang), wherein each of the second group of power supplies is controllable via the multiplexed digital bus (the bus 104 of Jiang implemented in view of Yawata) such that a combined output current is applied to the second output terminal (see Fig. 1 of Jiang).
         Regarding claim 8, Jiang and Yawata disclose the test system according to claim 1, wherein the multiplexed digital bus is a time-division multiplexed (TDM) digital bus (110, see [0029] of Yawata).
         Regarding claim 9, Jiang and Yawata disclose the test system according to claim 1, wherein the output terminal is an output of a programmable switching array (see [0020] and Fig. 1 of Jiang).
         Regarding claim 10, Jiang and Yawata disclose the test system according to claim 1, wherein a functional block of at least two power supplies of the group of power supplies are located on a same FPGA (Field Programmable Gate Array) platform or ASIC (Application Specific Integrated Circuits) platform (see [0037, 0054] and claim 15 of Jiang).

11.     Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US Pub. 2011/0187402; hereinafter “Xie”) in view of Yawata.
         Regarding claim 1, Xie discloses, in Fig. 1, a test system comprising: 
         a programmable switching array including input terminals (input terminals from an output bus 80; see Fig. 1), output terminals (output terminals to an electric load 50; see Fig. 1), and an array of programmable switches (switches K1-K12) configured for selectively connecting any one of the input terminals to any one of output terminals (The computer 40 is connected to MCU 10 for informing the MCU 10 to turn on/off switches K1-K13 selectively connecting any one of the input terminals to any one of output terminals; see paragraphs [0011-0017]); and         a current supply device comprising buses (70, 80) and a plurality of a power supplies (Power Supply Units PSU1-PSU3) connected in parallel between the digital bus and the input terminals of the programmable switching array (see Fig. 1).
          Xie does not explicitly disclose a multiplexed digital bus connected power supplies.                 Yawata discloses, in Figs. 1-5, a measurement apparatus (100) comprising a multiplexed bus (110) implemented with time-division multiplexing (see paragraphs [0029-31, and 39]) for communicating between instrumentation modules (122, 124, 126, and 128).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the power supply system of Xie by having the communication bus implemented with time-division multiplexing as taught by Yawata for purpose of using fewer bus  lines which saves space and cost, also providing greater flexibility and efficiency, by dynamically allocating more time periods to the signals that need more of the bandwidth, while reducing the time periods to those signals that do not need it.
         Regarding claim 9, Xie and Yawata disclose the test system according to claim 1, wherein the output terminal is an output of a programmable switching array (see Fig. 1 of Xie).




Allowable Subject Matter
12.        Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
13.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Heineman (U.S Pub. 2010/0013307) discloses a system comprising: a communication bus; and a plurality of POL (point-of-load) regulators coupled to the communication bus, each POL regulator of the plurality of POL regulators having a respective output stage coupled to a common load and configured to generate a respective output current,… (see specification for more details).
Conclusion
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/24/2022